DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
Figures 1A-1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted prior art, Lu et al., CN 107656407A, in view of Shibahara et al., US 8,120,746.
Regarding claims 1 and 19, Lu et al. disclose an array substrate (figs 3-4) in which sub-pixels comprising:
. a substrate 111
. pixel electrodes 1122 
. common electrodes 1121 
. a first electrode retaining wall 1132
. a second electrode retaining wall 1131 which are arranged to be insulated from each other and are disposed above the common electrodes 1121; wherein the first electrode retaining wall 1132 is electrically connected to the pixel electrodes 1122, and the second electrode retaining wall 1131 is electrically connected to the common electrodes 1121 (see fig 4, [0056]).
Lu et al., however, do not disclose the common electrodes disposed above the pixel electrodes.  Shibahara et al. disclose a pixel electrode can be either formed on a same layer (fig. 19) with a common electrode or on a different layer (fig. 18).  Therefore, it would have been obvious to one skilled in the art before the effective filing dated of the claimed invention to employ the Lu et al. common electrode above pixel electrode, since the examiner takes Office Notice of the equivalence of the same layer and the different layer of forming the pixel/common electrodes for their use in the display art and the selection of any of these known equivalents to generate a display parallel filed would be within the level of ordinary skill in the art.
Re claim 10, although the modification to Lu et al do not explicitly disclose the second electrode retaining wall 1131 is shared by adjacent sub-pixels, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to share electrode(s) with an adjacent sub-pixel to improve display characteristics (e.g., display aperture).
Re claim 11, wherein each of the first electrode retaining wall 1132 and the second electrode retaining wall 1131 comprises a spacer Y1 and a conductive layer wrapped on a surface of the spacer (see fig. 3).
Re claims 12-13, wherein the first electrode retaining wall and the second electrode retaining wall have a same shape (see figs. 3, 5)
Re claim 14. The array substrate according to Claim 1, wherein the first electrode retaining wall and the second electrode retaining wall are disposed on opposite boundaries of sub-pixel partitions in the array substrate, respectively (see fig 4).
Re claim 15, the modification to Lu et al. would result a layer in which a drain electrode is disposed in the array substrate is a same layer as the pixel electrodes, and adjacent ends of the pixel electrodes and the drain electrode are in electrical contact (see Shibahara et al., fig 12).
Re claim 16, the modification to Lu et al. discloses a voltage value of a pixel branch electrode corresponding to a display domain in the sub-pixels is adjusted synchronously by a same thin film transistor TFT (e.g., TFT control domains in sub-pixels)(see Shibahara et al., fig 12).
Re claim 17, the modification to Lu et al. disclose the pixel branch electrode comprises a first trunk electrode 34b, a second trunk electrode 34b, and a connection electrode 34a (see Shibahara et al., fig 12).
Re claim 18, wherein the connection electrode is ring-shaped and comprises one or more shapes of rectangular, quadrangular, trapezoidal, and irregular shapes (see Shibahara et al., fig 12).
Re claim 20, Lu et al. disclose the array substrate for a display device (see Abstract) and it is inherently comprised a liquid crystal cell, and a color filter substrate 022.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871